080748.0110(207)                             RMC:lab                                 #397

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

PEKIN LIFE INSURANCE COMPANY,             )
                                          )
                              Plaintiff,  ) No. 19 C 5645
                                          )
                 v.                       ) Judge Matthew F. Kennelly
                                          )
KIMBERLY OLENA, TAMMY WOODWORTH, ) Magistrate Judge Finnegan
and CRAIN FUNERAL HOME & CREMATION )
SERVICE, a foreign corporation,           )
                                          )
                              Defendants. )


                              MOTION FOR JUDGMENT

        Now comes the Plaintiff, Pekin Life Insurance Company, by its attorneys, Robert

Marc Chemers and Paula K. Villela of Pretzel & Stouffer, Chartered, and for its Motion

for Judgment, respectfully states to this Honorable Court as follows:

        1.    Plaintiff filed its Complaint for Interpleader on August 22, 2019, because it

was unable to determine to whom its $50,000 death benefit policy limit belonged by way

of settlement, judgment or award and does not know how the distribution should be

made.

        2.    Plaintiff’s Complaint is premised upon 28 U.S.C. § 1335.

        3.    On October 15, 2019, the Court granted Plaintiff’s Motion to deposit the

interpleader fund (Doc 20).
       4.     Plaintiff has paid $50,198.80 into the Registry of this Court pursuant to the

Order entered on October 15, 2019.

       5.     That the Defendants Tammy Woodworth and Kimberly Olena shall

interplead each with the other to determine their respective rights to the proceeds and that

it be adjudicated and adjudged to whom the funds belong.

       6.     Plaintiff Pekin Life Insurance Company prays that it be adjudged that it is

discharged from any and all claims of the Defendants, or any or each of them, and that

the Defendants and each of them, and their attorneys and agents, be forever enjoined and

restrained from commencing or prosecuting any action or proceeding in any court or

forum against Pekin Life Insurance Company.

                                          Respectfully submitted:


                                          s/ Robert Marc Chemers
                                          Robert Marc Chemers (0431508)
                                          Paula K. Villela (6298754)
                                          PRETZEL & STOUFFER, CHARTERED
                                          One South Wacker Drive
                                          Suite 2500
                                          Chicago, Illinois 60606
                                          Telephone: (312) 578-7548
                                          Fax:          (312) 346-8242
                                          E-Mail: rchemers@pretzelstouffer.com
                                          Attorneys for Plaintiff




                                                2
